EXHIBIT 99.1 Contact: Gary Smith Vice President & Chief Financial Officer (205) 942-4292 HIBBETT REPORTS SECOND QUARTER 2010 RESULTS BIRMINGHAM, Ala. (August 20, 2009) – Hibbett Sports, Inc. (NASDAQ/GS: HIBB), a sporting goods retailer, today announced results for the second quarter ended August1,2009. Financial Highlights Net sales for the 13-week period ended August 1, 2009, were $123.1 million compared with $130.3 million for the 13-week period ended August 2, 2008.Comparable store sales decreased 10.5%. Net income for the 13-week period ended August 1, 2009, was $1.1 million compared with $4.8 million for the 13-week period ended August 2, 2008.Earnings per diluted share was $0.04 compared with $0.17 for the 13-week period ended August 2, 2008. Net sales for the 26-week period ended August 1, 2009, were $280.8 million compared with $276.1 million for the 26-week period ended August 2, 2008.Comparable store sales decreased 3.6%. Net income for the 26-week period ended August 1, 2009, was $12.0 million compared with $14.2 million for the 26-week period ended August 2, 2008.Earnings per diluted share was $0.41 compared with $0.49 for the 26-week period ended August 2, 2008. Mickey Newsome, Chairman and Chief Executive Officer, stated, "The quarter was more difficult than we expected.The lack of stimulus checks versus second quarter one year ago and the shift of tax-free holidays from the second quarter last year into the third quarter this year all factored into our results.Most merchandise categories were close to plan with the exception of footwear, which significantly underperformed against our plan and negatively influenced product margins.On a per store basis, our inventory was down and we are better positioned for future margin expansion than we were a year ago.We also increased our cash position over the same period a year ago and ended the quarter without any debt.” For the quarter, Hibbett opened 9 new stores and closed 3 stores, bringing the store base to 759 in 24 states as of August 1, 2009.For Fiscal 2010 the Company plans to open 50 to 52 new stores and close 20 while expanding 18 to 20 high performing stores. Liquidity Hibbett ended the second quarter with $15.6 million of available cash and cash equivalents on the consolidated balance sheet, no debt and full availability under its $80 million unsecured credit facilities, which expire in December 2009 and August 2010. At quarter end a year ago, the Company had $14.1 million in cash and cash equivalents and $29.5 million in debt.The Company expects to remain debt free in fiscal 2010 with all of its capital expenditure needs covered by cash flows from operations.Inventory on a per store basis is down 1.3% from this time last year. Fiscal 2010 Outlook The Company updated its earnings guidance for the fiscal year ending January30,2010, to a range of $0.85 to $0.95 per diluted share from the previous guidance of $1.03 to $1.17 per diluted share. Comparable store sales for the second half of the year are expected to be between -4.0% and 0.0%. Investor Conference Call and Simulcast
